

AMENDMENT NO. 1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT BY AND BETWEEN
BLUCORA, INC. AND ERIC M. EMANS
THIS AMENDMENT NO. 1 (this "Amendment") TO THE AMENDED AND RESTATED EMPLOYMENT
AGREEMENT DATED JANUARY 6, 2015, BY AND BETWEEN ERIC M. EMANS (the "Executive")
AND BLUCORA, INC. (the "Company") (the "Agreement"), is made and entered into
this 22nd day of January 2016. Unless stated otherwise, all capitalized but
undefined terms used in this Amendment have the meaning set forth in the
Agreement.
WHEREAS, on October 14, 2015, the Company and its indirect wholly owned
acquisition subsidiary, Project Baseball Sub, Inc. ("Acquisition Sub"), entered
into a Stock Purchase Agreement (the "Purchase Agreement") with HDV Holdings,
LLC and HDV Holdings, Inc., pursuant to which Acquisition Sub will acquire the
outstanding capital stock of HDV Holdings, Inc., which is the holding company
for the group of companies that comprise the HD Vest Financial
Services® business. Acquisition Sub’s purchase of the capital stock of HDV
Holdings, Inc. is referred to herein as the "Acquisition."
WHEREAS, the Company and Executive wish to amend the Agreement as a result of
the announcement of the Acquisition and other strategic initiatives of the
Company; and
WHEREAS, Section 14(b) of the Agreement states that the Agreement may not be
modified except expressly in a writing signed by both parties;
NOW THEREFORE, the Agreement is hereby amended as follows:
1.     The following new paragraph 6(e) shall be added to Section 6 immediately
following paragraph 6(d):
(e)    Termination of Employment due to Relocation in connection with the
Closing of the Acquisition. If, within twenty-four (24) months of the Closing
(as defined in the Purchase Agreement) of the Acquisition, the Company requires
that the Executive relocate his primary work location more than 25 miles from
Bellevue, Washington or from any work location to which the Company transfers
Executive during the course of employment and to which such transfer the
Executive has consented, then subject to Section 6(i), the Executive shall
receive the following payments and benefits:
(i)a severance payment in an amount equal to one times the Executive's Base
Salary in effect as of the Termination Date and his then current Target Bonus
amount (in each case less applicable withholding



--------------------------------------------------------------------------------



taxes), which amount shall be payable in a single lump sum on the first payroll
date that is at least 60 days following the Termination Date (but, in any event,
by no later than March 15 of the calendar year immediately following the
calendar year that includes the Termination Date), in accordance with
Section 13(b)(ii);
(i)    a lump-sum payment in an amount equal to (A) the monthly COBRA premium in
effect under the Company's group health plan as of the Termination Date for the
coverage in effect under such plan for the Executive (and the Executive's spouse
and dependent children) on such date multiplied by (B) 12, which amount shall be
payable in a single lump sum on the first payroll date that is at least 60 days
following the Termination Date (but, in any event, by no later than March 15 of
the calendar year immediately following the calendar year that includes the
Termination Date), in accordance with Section 13(b)(ii); and
(ii)    notwithstanding any provision to the contrary in any applicable equity
compensation plan or any outstanding equity award agreement, the treatment of
the Executive's outstanding equity awards shall be governed solely by the
following provisions: (A) all of the Executive's then-outstanding equity awards
shall fully vest and all restrictions thereon shall lapse and (B) to the extent
vested (including as a result of the acceleration provided under this
Section 6(e)(iii)), all of the Executive's outstanding stock options shall
remain exercisable until the later to occur of 90 days following the Termination
Date or 24 months following the Closing (as defined in the Purchase Agreement)
of the Acquisition; provided, however, that all of the Executive's outstanding
equity awards granted prior to the effective date of this Agreement (other than
outstanding stock options granted prior to the effective date of this Agreement)
shall also be governed by Section 16 of the Company's Restated 1996 Flexible
Stock Incentive Plan or Section 15 of the 2015 Incentive Plan, as applicable,
and the award agreements for those equity awards.
2.    The following new paragraph 6(f) shall be added to Section 6 immediately
following new paragraph 6(e):
(f)    Termination of Employment in connection with the hiring of a new Chief
Executive Officer. If the Company terminates the Executive's employment without
Cause or the Executive terminates employment with the Company for Good Reason on
the day of or during the 12-month period immediately following the first date of
employment of a Chief Executive Officer other than the Chief Executive Officer
of the Company



--------------------------------------------------------------------------------



as of the date of this Amendment, then subject to Section 6(i), the Executive
shall receive the following payments and benefits:
(i)    a severance payment in an amount equal to one times the Executive's Base
Salary in effect as of the Termination Date and his then current Target Bonus
amount (in each case less applicable withholding taxes), which amount shall be
payable in a single lump sum on the first payroll date that is at least 60 days
following the Termination Date (but, in any event, by no later than March 15 of
the calendar year immediately following the calendar year that includes the
Termination Date), in accordance with Section 13(b)(ii);
(ii)    a lump-sum payment in an amount equal to (A) the monthly COBRA premium
in effect under the Company's group health plan as of the Termination Date for
the coverage in effect under such plan for the Executive (and the Executive's
spouse and dependent children) on such date multiplied by (B) 12, which amount
shall be payable in a single lump sum on the first payroll date that is at least
60 days following the Termination Date (but, in any event, by no later than
March 15 of the calendar year immediately following the calendar year that
includes the Termination Date), in accordance with Section 13(b)(ii); and
(iii)    notwithstanding any provision to the contrary in any applicable equity
compensation plan or any outstanding equity award agreement, the treatment of
the Executive's outstanding equity awards shall be governed solely by the
following provisions: (A) fifty percent (50%) of the Executive's
then-outstanding equity awards (including, without limitation, Executive’s 2016
annual grant) shall fully vest and all restrictions thereon shall lapse and
(B) to the extent vested (including as a result of the acceleration provided
under this Section 6(d)(iii)), all of the Executive's outstanding stock options
shall remain exercisable for 12 months following the Termination Date; provided,
however, that all of the Executive's outstanding equity awards granted prior to
the effective date of this Agreement (other than outstanding stock options
granted prior to the effective date of this Agreement) shall also be governed by
Section 16 of the Company's Restated 1996 Flexible Stock Incentive Plan or
Section 15 of the 2015 Incentive Plan, as applicable and the award agreements
for those equity awards.
3.    Paragraphs 6(e), 6(f) and 6(g) shall be renumbered as paragraphs 6(g),
6(h) and 6(i), respectively, and all references in the Agreement to paragraph
6(e), 6(f) or 6(g) shall be deemed to be references to paragraph as 6(g), 6(h)
or 6(i), respectively.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1.
Blucora, Inc. 


 
By:  /s/ William J. Ruckelshaus


 

 
Date:   January 22, 2016
Executive 


   /s/ Eric M. Emans                   
Eric M. Emans
 


 
Date:   January 22, 2016 











